COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS

                                                  '
 DAVID ABER D/B/A
 SEQUOIA HOMES AND                                '          No. 08-12-00016-CV
 DICK L. ABER,
                                                  '              Appeal from
                         Appellant,
                                                  '       County Court at Law No. 5
 v.
                                                  '
                                                           of El Paso County, Texas
 ANGEL FLORES AND                                 '
 ALEIDA FLORES,                                               (TC # 2010-5092)
                                                  '
                         Appellees.



                                    MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by Appellants, David Aber d/b/a

Sequoia Homes and Dick L. Aber because the parties have settled the dispute. We grant the

motion and dismiss the appeal. Pursuant to the parties’ agreement, we assess costs against the

party incurring same. See TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the court will

tax costs against the appellant).


January 16, 2013                       _______________________________________________
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating